ORDER
ROGER C. PETERMAN of HAWORTH, who was admitted to the bar of this State in 1993, having pleaded guilty to obtaining a controlled dangerous substance by fraud in violation of N.J.S.A. 2C:35-13, and good cause appearing;
It is ORDERED that pursuant to Rule 1:20 — 13(b)(1), ROGER C. PETERMAN is temporarily suspended from the practice of law pending the final resolution of ethics proceedings against him, effective immediately and until the further Order of this Court; and it is further
ORDERED that ROGER C. PETERMAN be restrained and enjoined from practicing law during the period of his suspension; and it is further
ORDERED that ROGER C. PETERMAN comply with Rule 1:20-20 dealing with suspended attorneys.